Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      20-MAY-2021
                                                      08:26 AM
                                                      Dkt. 53 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           In re Application for the Reinstatement of

                          RONALD G.S. AU


                        ORIGINAL PROCEEDING
                         (ODC No. 18-0345)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the April 13, 2021 submission

from the Office of Disciplinary Counsel (ODC) on behalf of the

Disciplinary Board of the Hawaiʻi Supreme Court, the declaration

from attorney Natalie A. Nishida, daughter of deceased Petitioner

Ronald G.S. Au, and the record in this matter, we note that

attorney Nishida and the Au family have indicated that neither

Nishida nor any other member of the family wishes to serve as

substitute party in this proceeding.   We therefore conclude,

pursuant to Rule 43(a) of the Hawaiʻi Rules of Appellate

Procedure, that no substitute party exists in this matter, and

that, in light of the passing of Petitioner Au, dismissal of this

matter is warranted.   Therefore,
IT IS HEREBY ORDERED that this proceeding is dismissed.

DATED: Honolulu, Hawaiʻi, May 20, 2021.

                          /s/ Mark E. Recktenwald

                          /s/ Paula A. Nakayama

                          /s/ Sabrina S. McKenna

                          /s/ Michael D. Wilson

                          /s/ Todd W. Eddins




                      2